Pee Cueiam.
This is an action to quiet title to a large number of parcels of land owned by the state upon which the defendant holds tax deeds. The state claimed that the lands were exempt from taxation and that the deeds were void by reason of certain irregularities in the tax proceedings.
The trial court held the deeds void- because of defects in the tax proceedings and required the state to pay the amounts for which the lands were sold into court with fifteen per cent, interest or forfeit title. The case was brought here by ap*112peal on tbe part of tbe state (163 Wis. 292, 158 N. W. 84), and tbis court beld tbat tbe lands were not exempt from taxation, but tbat tbe legislature ought to determine wbat tbe policy of tbe state should be with regard to redemption, and continued tbe cause until further order.
It appears tbat tbe legislature of 1911, by cb. 572 of tbe session laws of tbat year, has made provision for just such cases. Sub. (c) of sec. 1 of tbat act provides tbat in any such action as tbe present, when tbe court as a condition of relief orders the payment by tbe state of a definite amount, tbe commissioners of public lands may order such amount to be paid from tbe state treasury. In view of tbis provision it seems tbat tbis case may now be finally disposed of in tbis court. Tbe judgment below will be modified so as to give tbe state time to make tbe payment required, and as modified affirmed.
By the Court. — Judgment modified by extending tbe time for payment of tbe sums ordered to be paid by tbe state until and including January 1, 1918, and as so modified affirmed. No costs to be taxed, except clerk’s fees of tbis court to be paid by respondent. ,